Citation Nr: 0304074	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  00-25 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUE

Whether clear and unmistakable error was committed in a 
December 1967 rating decision that failed to assign 
evaluations in excess of 20 percent for the veteran's 
service-connected left and right ankle disabilities, to 
include entitlement to special monthly compensation due to 
the loss of use of both feet.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, family members and a friend


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from June 1962 to October 
1966.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Nashville, Tennessee, (hereinafter RO).  This case 
was remanded by the Board for additional adjudication in a 
September 2001 remand, and the action requested therein has 
been accomplished.  In July 2001, a hearing was held before 
the Board Member signing this document, who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7102(b) (West 2002).   
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue addressed in this decision 
has been obtained by the RO. 

2.  A December 1967 rating decision assigned separate 20 
percent ratings for fractures of the os calcis or the left 
and right ankles. 

3.  The first definitive medical evidence of loss of use of 
the feet due to service connected disability was demonstrated 
by a VA examination conducted in August 1998; a 100 percent 
rating for loss of use of both feet and a special monthly 
compensation rating based on the loss of use of both feet was 
granted by a September 1998 rating decision.  

4.  The December 1967 rating decision did not involve 
incorrect application of the statutory or regulatory 
provisions extant at the time and was the product of a 
reasonable exercise of rating judgment given the relevant 
facts known at the time of this decision; a review of the 
evidence before the RO at the time of this rating decision 
does not compel the conclusion that reasonable minds could 
only agree that entitlement to ratings in excess of 20 
percent rating for the service-connected  ankle disabilities 
was warranted on the basis of such evidence.


CONCLUSION OF LAW

Clear and unmistakable error was not committed in the 
December 1967 rating decision that failed to assign 
evaluations in excess of 20 percent for the veteran's 
service-connected left and right ankle disabilities.  
38 C.F.R. § 3.105(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and implementing regulations 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  The 
VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The VCAA also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the Board finds that the VA's duties, as set out 
in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claim by rating decision dated in January 
2000, and statements of the case dated in October 2000 and 
December 2002.  The Board concludes that the discussion 
therein adequately informed the veteran of the information 
and evidence needed to substantiate his claim, thereby 
meeting the notification requirements of the VCAA.  Thus, 
there is no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include the service medical records and VA clinical 
records dated through September 1998, has been obtained by 
the Board, and there is no specific reference to any other 
pertinent records that need to be obtained.  The Board notes 
that the December 2002 statement of the case notified the 
veteran of the substance of the VCAA, and of the type of 
information, including medical or lay evidence, not 
previously provided to the Secretary necessary to 
substantiate the claim.  This document also essentially 
explained which portion of that information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, the Secretary, in accordance with section 5103A of this 
title and any other applicable provisions of law, will 
attempt to obtain on behalf of the claimant.  See Zeugner-
Maynard v. Principi, No. 01-1738 (U.S. Vet. App. January 23, 
2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As 
such, the Board finds that the development requirements of 
the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran with respect to the issue adjudicated in this 
decision.  Thus, the Board finds that further development is 
not warranted. 


II.  Legal Criteria/Analysis

Previous rating actions are accepted as correct in the 
absence of clear and unmistakable error.  38 C.F.R. § 3.105.  
Under Russell v. Principi, 3 Vet. App. 310 (1992) and Damrel 
v. Brown, 6 Vet. App. 242 (1994), "clear and unmistakable 
error" in prior rating actions encompasses a situation in 
which the correct facts, as they were known at the time, were 
not before the adjudicator or the pertinent statutory or 
regulatory provisions in existence at the time were 
incorrectly applied by the adjudicator.  The error must be 
"undebatable" such that reasonable minds could only 
conclude that the rating action in question was fatally 
flawed at the time it was made.  In addition, the 
determination of whether there was clear and unmistakable 
error in the prior rating determination must be based on the 
record and law that existed at the time of the rating action 
in question.  Id (emphasis added). 

For the purposes of entering this decision, it is concluded 
that the issue of clear and unmistakable error has been 
"properly pleaded."  Fugo v. Brown, 6 Vet. App. 40 (1993) 
en banc review denied, Fugo v. Brown, 6 Vet. App. 162 (1993).

With the above criteria in mind, the pertinent facts will be 
summarized.  During service in March 1965, the veteran 
sustained bilateral os calcis fractures and a fracture of the 
left tibial plateau as a result of a parachute accident.  He 
underwent closed reduction of the fractures shortly after the 
accident, and casts were applied to both legs.  The left leg 
was initially kept in traction.  In early April 1965, the 
traction was discontinued and the casts were removed.  He was 
transferred to another facility in May 1965, at which time he 
had no complaints.  Additional procedures during service 
included triple arthrodesis on each ankle, and the veteran 
was fitted with a corset and special orthopedic shoes.  The 
veteran received a disability discharge due to these 
injuries, and the examination conducted in conjunction with 
the veteran's discharge noted range of motion in the ankles 
as follows:  10 degrees of dorsiflexion and 20 degrees of 
plantar flexion in the right ankle and 0 degrees of 
dorsiflexion and 20 degrees of plantar flexion in the left 
ankle.   

Following separation from service, an October 1966 rating 
decision granted service connection for a disability listed 
as "fracture, crush, os calcis, bilateral, with triple 
arthrodesis with limitation of motion, both ankles."  A 30 
percent rating was assigned for this disability under DC 5273 
(malunion of os calcis or astragalus).  

At a December 1967 VA examination, the range of motion of the 
left ankle was 0 degrees of dorsiflexion and 20 degrees of 
plantar flexion and the range of motion in the right ankle 
was 10 degrees of dorsiflexion and 20 degrees of plantar 
flexion.  The physician who conducted this examination was of 
the opinion that there was some exaggeration of complaints.  
Following this examination, a December 1967 rating decision 
assigned separate 20 percent ratings under DCs 5273-5271 
(limitation of motion of the ankle is rated under DC 5271) 
for residuals of the fractured os calcis in each ankle.  At 
that time and currently, the highest assignable ratings under 
DCs 5271 and 5273 is 20 percent.  

Thereafter, the 20 percent ratings were confirmed and 
continued until the time of a September 1998 rating decision, 
at which time a 100 percent rating for loss of used of both 
feet under 38 U.S.C.A. § 5110 and special monthly 
compensation based on loss of use of both feet under 
38 U.S.C.A. § 1114(l) was granted.  This action followed an 
August 1998 VA examination which revealed no motion in either 
ankle and a permanent valgus deformity in the right ankle.  
The examiner who conducted this examination concluded that 
"the sequelae of [the veteran's] service-connected ankle 
condition had led to the loss of use of his ankles and 
feet."  

Applying the pertinent legal criteria to the facts 
summarized, as indicated, the evidence used as a basis for 
increasing the rating for the veteran's service-connected 
ankle disabilities, to include entitlement to special monthly 
compensation based on loss of use of the feet, was contained 
in the reports from a VA examination conducted in August 
1998.  This evidence was clearly not of record at the time of 
the December 1967 rating decision, and cannot be used as a 
basis for a finding of clear and unmistakable error.  
Russell, 3 Vet. App. 310 (1992); Damrel, 6 Vet. App. at 242 
(1994).  Similarly, none of the other evidence added to the 
claims file since the December 1967 rating decision may be 
used as a basis for a finding of clear and unmistakable 
error. 

A review of the evidence that was of record at the time of 
the December 1967 rating decision, to include the service 
medical records and a December 1967 VA examination report, 
which showed some, albeit limited, range of motion in the 
ankles, does not lead to the conclusion that that it is 
"undebatable" that the criteria for a rating in excess of 
20 percent rating for each service-connected ankle disability 
were met, to include those for entitlement to compensation 
based on "loss of use" of each both feet.  Moreover, as 
indicated, the 20 percent rating for each ankle assigned 
under DCs 5273-5271 at the time of the December 1967 rating 
decision was the maximum assignable rating under these 
diagnostic codes.  Thus, the Board finds that the statutory 
and regulatory provisions, most particularly the criteria for 
rating ankle disabilities codified in the VA Schedule for 
Rating Disabilities, were correctly applied by the 
adjudicators at the time of the December 1967 rating 
decision, and that this decision was the product of 
reasonable rating judgment.  As such, the Board concludes 
that December 1967 rating decision was not the product of 
clear and unmistakable error.  38 C.F.R. § 3.105; Damrel v. 
Brown, 6 Vet. App. at 242; Russell, 3 Vet. App. at 310. 


ORDER

Clear and unmistakable error was not committed in a December 
1967 rating decision that failed to assign evaluations in 
excess of 20 percent for the veteran's service-connected left 
and right ankle disabilities.


	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

